Citation Nr: 9901755	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  98-19 645	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel








INTRODUCTION

The veteran had active military service from April 1942 to 
December 1944.

This matter relating to attorney fees is before the Board of 
Veterans Appeals (Board) following proceedings at the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on November 30, 1993.  

The RO notified both the veteran and his attorney by letter 
on November 24, 1998, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the veteran or his attorney. 


FINDINGS OF FACT

1.  In a written fee agreement, dated on November 30, 1993, 
the veteran retained the attorney, K. G. M., to provide legal 
services on a contingency basis of 20 percent of past-due 
benefits recovered; such fees to be paid by VA directly to 
the attorney.

2.  In December 1994, the RO re-established the veterans 
disability pension benefits.  In June 1996, December 1996, 
and November 1998, the RO either changed or amended the 
amounts of such benefits. 

3.  There is no prior final Board decision with respect to 
the veterans claim of re-establishment of pension benefits 
or changes in the amounts of the pension benefits. 


CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the ROs December 1994 re-
establishment of disability pension benefits or with respect 
to the ROs decisions in June 1996, December 1996, and 
November 1998 to change or amend the amount of the veterans 
pension benefits. 38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
1998); 38 C.F.R. §  20.609 (b), (c), (h). (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(3) (1998).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1998).  The attorney fee 
agreement executed between the parties satisfies these 
criteria.  

The attorney K. G. M. was retained by the veteran on November 
30, 1993. 

In December 1994, the RO in Buffalo, New York, re-established 
the veterans non service-connected disability pension 
benefits effective August 1, 1993.  In June 1996, December 
1996, and November 1998, the RO increased the amounts of 
those pension benefits.  However, as required by 38 C.F.R. 
§ 20.609 (c) (i) (1998), with respect to the issue of 
establishment of pension benefits or increases in amounts of 
those pension benefits, the Board of Veterans Appeals in 
Washington has never issued a final decision.  In the absence 
of a final decision by the Board of Veterans 



Appeals, the attorney is precluded by law from charging a fee 
for legal services provided to the veteran in connection with 
the re-establishment of non service-connected disability 
pension benefits or increases in the amounts of those pension 
benefits. 


ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veterans past-due benefits 
resulting from the ROs December 1994 re-establishment of non 
service-connected disability pension benefits effective 
August 1, 1993 should be paid by the VA to the attorney in 
this case.  Also, none of the veterans past-due benefits 
resulting from the ROs June 1996, December 1996, and 
November 1998 changes in amounts of pension benefits should 
be paid by the VA to the attorney in this case. 




		
	G. H. SHUFELT
Member, Board of Veterans Appeals


NOTICE OF APPELLATE RIGHTS.  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans' 
Appeals upon review of an agent's or attorney's fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1998), a final decision 
of the Board of Veterans' Appeals may be appealed to the 
United States Court of Veterans Appeals by a person adversely 
affected by the decision within 120 days from the date of 
mailing of notice of the decision.  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken by the Board of Veterans' Appeals.



2
-  -
